Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s remarks dated 04/19/22 and the e-terminal disclaimer filed concurrently over applications 15734671 and 15734595.  The pending claims at this time are 1, 4, 5 and 12 are pending and now allowed.  Applicant has cancelled claims 1-3, 6-11 and 13-16.  All previously made objections and art rejections are now withdrawn.  
The filing of the e-TD has been approved and made of record.  This remedies the obviousness type double patenting rejections made in the previous office action.
Applicant’s remarks have shown that the preponderance of evidence outweighs any case of obviousness previously presented.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each pending claim depends from claim 1, which for the reasons which follow is not taught nor obvious based upon the prior art. Claim 1 requires a synthetic leather comprising at least a base (i), an adhesive layer (ii), and a skin layer (iii);  an adhesive layer (ii) that is a urethane resin (A) made from aromatic polyisocyanate (al) including toluene diisocyanate, and water; that the concentration of the aromatic ring in the urethane resin (A) is in the range of 0.1 to 2.5 mol / kg; and that The skin layer (iii) has an anionic urethane resin (X), water (Y), and an anionic surfactant (Z) having an anionic group concentration of 0.15 mmol /g or less. Thus, there was no prior art found that teaches or suggests the combination of all the elements sought in the current claim 1. 
	The closest prior art found was that of Tetsui (both references have the same inventor).  However, they do not teach or suggest the combination of elements sought in current claim 1, more specifically – there is no particular concentration of aromatic rings as claimed. The examples Tetsui 1, only uses dicyclohexylmethane diisocyanate and throughout the specification of Tetsui 1, it is described that polyisocyanates having an aliphatic cyclic structure are preferable - IPDI and dicyclohexylmethane diisocyanate are particularly preferable.  A skilled artisan wouldn’t have arrived at the currently claimed invention by using a toluene diisocyanate.  The second Tetsui reference does list toluene diisocyanate, but it is just one of a very large number of compounds and nothing in Tetsui 2 teach any particular concentration of aromatic rings as claimed either. 
	Thus, the leather-like sheet in both of the Tetsui references are different from the claimed synthetic leather both structurally and chemically. As such a prima facie case of inherency based upon the prior art cannot be maintained.   
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP